El Juez Asociado Se., del Tobo,
emitió la opinión del tribunal.
Este caso fné resuelto por esta Corte Suprema el 26 de febrero último revocando la sentencia apelada. La deman-*181dada, Central Vannina, pidió reconsideración y se ordenó la celebración de nna nneva vista. Ambas partes comparecie-ron y el recnrso quedó, con las nnevas alegaciones, sometido otra vez a nuestra consideración y resolución.
Después de nn cuidadoso estudio de todas las circunstan-cias concurrentes, sostenemos la primera opinión que emi-timos para fundar muestra sentencia de 26 de febrero.
' Invoca en su auxilio la Central Vannina la sentencia del Tribunal Supremo de España de 12 de abril de 1879, en la cual se resolvió lo que sigue:
“Al declarar la sentencia recurrida que no ha lugar al desahucio pretendido por los propietarios contra el demandado por no tener éste pagado el día 12 de abril, fecha de la demanda, el segundo se-mestre de la renta estipulada que había principiado el Io. del ex-presado mes, no infringe las cláusulas Ia. y 2a. ni otra alguna, por-que . aún cuando es cierto que el demandado se obligó a pagar la renta de 34,000 reales capitulada por semestres adelantados, como, sin embargo, no se pactó en dónde ni a quién se había de hacer el pago; como, por otra parte, es costumbre en Madrid que el dueño o su administrador pase a la casa del inquilino a pedirla y recogerla, cuando otra cosa no se estipule, y como, en fin, al demandado nadie le pidió el importe del referido semestre, no se puede, por lo mismo, asegurar que haya el arrendatario negádose a pagar, especialmente después de haber hecho la consignación que el Juzgado admitió.”
El caso resuelto por el Supremo de España, es distinto. Allí “admitida la demanda, se convocó a las partes a juicio verbal, emplazándose por cédula al demandado el 18 de abril, y en el siguiente día presentó un escrito D. Francisco Morales manifestando que no habiéndose presentado nadie a cobrar el semestre de alquileres adelantados que empezaba el 1°. de aquel mes, y no sabiendo donde entregarlo, por ser tres'los dueños y no haber parecido ninguno de ellos ni el administrador, a pesar de ser costumbre de esta Corte el pasar a cobrar a casa del inquilino, no quería aguardar más y consignaba los 17,000 reales correspondientes a dicho se-mestre; cuya consignación fué admitida por el Juzgado.”
*182Aquí se trata de ana sola persona y no se alegó en forma debida la costumbre del lugar. El laecbo de que la deman-dante enviara a cobrar machas veces después de vencidas las mensualidades, no puede entenderse sino como un acto de mera tolerancia que no modifica el contrato en el cual cla-ramente se estableció que el pago debía verificarse por men-sualidades vencidas, esto es, que el canon se debía el día último de cada mes, como así fué bien entendido por ambas partes contratantes. Además aquí en vez de adoptar la de-mandada la actitud que adoptó la misma parte en el pleito resuelto por el Supremo de España en cuanto a la consigna-ción inmediata, alegó en su contestación que no estaba obli-gada a pagar bastá que no fuera requerida para ello y esto es precisamente lo que bemos resuelto en su contra.
Otro de los motivos que alega la Central Vannina para pedir que se resuelva en su favor el pleito, es que ella ba venido consignando las mensualidades vencidas en la Secre-taría de la Corte de Distrito y que al fin la parte demandante ba retirado para sí el importe de dichas consignaciones. Según la moción de reconsideración la demanda original se interpuso el 15 de agosto y según la certificación acompañada a la misma la primera consignación se hizo el 26 del propio mes. Este hecho no se alegó por la parte demandada y no consta de la transcripción de los autos. Sólo aparece de la moción de reconsideración y de la certificación acompañada a la misma. Siendo ello así, no podemos tomarlo en cuenta, porque sería variar los términos bajo los cuales el recurso fué sometido por ambas partes a este tribunal.
Solicita por último la demandada que en el caso de que este tribunal resuelva la primera causa de acción de la de-mandante en contra de la demandada, estudie y resuelva también la segunda causa de acción alegada en la demanda. Tal vez de entrar a considerar dicha segunda causa de ac-ción también resolveríamos que debía revocarse la sentencia de la corte de distrito, pero ni estamos obligados a ello, ni *183lo consideramos necesario n oportuno para los intereses de la justicia en el presente caso. .

Revocada la sentencia apelada y dictada otra decretando él lanzamiento de la demandada.

Jueces concurrentes:- Sres.' Asociados Wolf, Aldrey y Hutchison.
El Juez Presidente Sr. Hernández disintió en la resolu-ción de este caso.